DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 01/15/2021.
In the instant application, claims 2-20 are newly added; Claims 1, 9 and 17 are independent claims; Claims 1-20 have been examined and are pending. This action is made non-final. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on 09/08/2020 are acceptable.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/15/2021 was filed before the mailing date of the first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 18-20 are objected to because of the following informalities: Claims 18-20 recite “the computer-readable storage medium” instead of “the non-transitory computer-readable storage medium”. Appropriate corrections are required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 10,516,749 B1 (hereinafter as 749’) in view of 

Instant application No. 16/948,189
US Patent 749’
Claim 1:

A method for network communication of image-based content collections, the method comprising:

+ communicating, from a server computer system to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 







+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information;

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 














+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 








+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 





+ communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of content collections, wherein the trigger content collection is selected from content collections of thePRELIMINARY AMENDMENTPage 3 Serial Number: 16/948,189Dkt: 4218.391US3Filing Date: September 8, 2020plurality of content collections based on an advertising threshold.


A system comprising: 

+ a processor; and 














+ a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: 







+ communicating, to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 











+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 




+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 


+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 


+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 




+ communicating one or more advertising elements for presentation on the first mobilePRELIMINARY AMENDMENTPage 5Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020device following presentation of a trigger content collection of the plurality of content collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.

Claim 17:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: 

+ communicating, to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 







+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 


















+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 




+ communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of contentPRELIMINARY AMENDMENTPage 7Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.



A method for network communication of image-based content collections, the method comprising: 

+ receiving, at a first mobile device from a server computer system, interface information for a plurality of content collections, the interface information comprising data for a queue play element, a first selectable queue request element associated with a first content collection of the plurality of content collections, and a second selectable queue request element associated with a second selectable queue request element associated with a second content collection of the plurality of content collections; 

+ outputting, on a display of the first mobile device, the first selectable queue request element and the second selectable queue request element; 

+ receiving a first user input selecting the first selectable queue request element and a second user input selecting the second selectable queue request element; 






+ receiving, following receipt of the first user input and the second user input, a third user input selecting the queue play element; 


+ communicating, by the first mobile device to the server computer system, a first story queue request associated with the first selectable queue request element within the interface information; 

+ communicating, from the first mobile device to the server computer system, a second story queue request associated with the second selectable queue request element within the interface information; 

+ communicating, from the first mobile device to the server computer system in response to the third user input, a playlist request associated with the queue play element within the interface information; 

+ receiving, at the first mobile device from the server computer system in response to the playlist request, one or more content messages from the first content collection for presentation on the display of the first mobile device; and Attorney Docket No. 4218.391US1 46 

+ automatically receiving one or more content messages from the second content collection after receipt of the one or more content messages from the first content collection for automatic display on the first mobile device following completion of the presentation of the one or more content messages from the first content collection on the display of the first mobile device.












A system comprising: 

+ a first mobile device comprising: Attorney Docket No. 4218.391US1 49communication circuitry configured to receive, from a server computer system, interface information for a plurality of content collections, the interface information comprising data for a queue play element, a first selectable queue request element associated with a first content collection of the plurality of content collections, and a second selectable queue request element associated with a second selectable queue request element associated with a second content collection of the plurality of content collections; 

+ a memory coupled to the communication circuitry and configured to store the interface information; 

+ a display; and 

+ one or more processors coupled to the memory, the communication circuitry, and the display, the one or more processors configured to: 

+ initiate presentation, on the display of the first mobile device, the first selectable queue request element and the second selectable queue request element; 








+ process a first user input selecting the first selectable queue request element and a second user input selecting the second selectable queue request element; 



+ initiate communication, by the first mobile device to the server computer system, a first story queue request associated with the first selectable queue request element within the interface information;

+ initiate communication, from the first mobile device to the server computer system, a second story queue request associated with the second selectable queue request element within the interface information; 

+ initiate communication, from the first mobile device to the server computer system in response to the third user input, a playlist request associated with the queue play element within the interface information; process, at the first mobile device from the server computer system in response to the playlist request, one or more content messages from the first content collection for presentation on the display of the first mobile device; and 

+ automatically process one or more content messages from the second content collection after receipt of the one or more content messages from the first content collection for automatic display on the first mobile device following completion of the presentation of the one or more content messages from the first content collection on the display of the first mobile device.






A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a first mobile device, cause the first mobile device to perform operations comprising: Attorney Docket No. 4218.391US1 52 


+ receiving, from a server computer system, interface information for a plurality of content collections, the interface information comprising data for a queue play element, a first selectable queue request element associated with a first content collection of the plurality of content collections, and a second selectable queue request element associated with a second selectable queue request element associated with a second content collection of the plurality of content collections; 

+ outputting, on a display of the first mobile device, the first selectable queue request element and the second selectable queue request element; 

+ receiving a first user input selecting the first selectable queue request element and a second user input selecting the second selectable queue request element; 






+ receiving, following receipt of the first user input and the second user input, a third user input selecting the queue play element; 

+ communicating, to the server computer system, a first story queue request associated with the first selectable queue request element within the interface information; 



+ communicating, to the server computer system in response to the third user input, a playlist request associated with the queue play element within the interface information; 

+ receiving, from the server computer system in response to the playlist request, one or more content messages from the first content collection for presentation on the display of the first mobile device; and 

+ automatically receiving one or more content messages from the second content collection after receipt of the one or more content messages from the first content collection for automatic display on the first mobile device following completion of the presentation of the one or more content messages from the first content collection on the display of the first mobile device.

Claims 2-6
Claims 18 and 20
Claims 18 and 19 respectively


As seen in the above table, the claims 1, 13 and 17 of the 749’ patent contain all the limitation of claims 1, 9 and 17 respectively of the instant application except for the limitation “communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of contentPRELIMINARY AMENDMENTPage 7Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.” Schileru provides a suggestion to one of ordinary skill in the art that at the time the invention was filed to have included the feature that would teach the limitation obvious (Schileru: see pars. 0076 and 0085; when a viewer selects a “play” button or a very first tag to start a published video, the tags in the table 240 are sequentially and automatically activated. See pars. 0078-0080 and Fig. 2F; a published video with different tags/segments representing portions of the published video in sequential order for playback. The view is required to view an advertisement directed by the tag 252 before the subsequent tags are activated or allowed to be selected. After the viewer views the advertisement for a predetermined time, e.g., 10 seconds, the tag 252 is activated to allow the playback to continue to the next tag 258. See par. 0094; when a tag is conditional that means a user has to do something to satisfy a condition embedded in the tag. For example, the condition for the tag is to request the viewer to watch a commercial video for 5 seconds. The tag is turned into unconditional after the commercial video is watched for more than 5 seconds so that the playback of the next tag will continue). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Schileru, Greenberg and Svendsen in front of them to include conditional tag associated with an advertisement as taught by Schileru with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide a creator the flexibility of using tags to control the access to certain portions of a source video (Schileru: see par. 0079).
This is a non-provisional
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 10,345,987 B1 (hereinafter as 987’) in view of Schileru (US 2016/0322081) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant application No. 16/948,189
US Patent 987’
Claim 1:

A method for network communication of image-based content collections, the method comprising:
















+ communicating, from a server computer system to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 

+ receiving, from the first mobile device, a first story queue request associated with the 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 

+ communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of content collections, wherein the trigger content collection is selected from content collections of thePRELIMINARY AMENDMENTPage 3 Serial Number: 16/948,189Dkt: 4218.391US3Filing Date: September 8, 2020plurality of content collections based on an advertising threshold.

Claim 9:
A system comprising: 

+ a processor; and 

+ a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: 
















+ communicating, to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 

+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 


+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 



+ communicating one or more advertising elements for presentation on the first mobilePRELIMINARY AMENDMENTPage 5Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020device following presentation of a trigger content collection of the plurality of content collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.

Claim 17:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: 
















+ communicating, to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated 






+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 

+ communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of contentPRELIMINARY AMENDMENTPage 7Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.



A method for network communication of image-based content collections, the method comprising: 

+ storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time; 

+ generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages; 

+ communicating, from the server computer system to a first mobile device, interface information for each content collection of the first plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the first plurality of content collections, a second selectable queue request element associated with a second content collection within the first plurality of content collections, and a queue play element; 

+ receiving, from the first mobile device, a first story queue request associated with the 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating the one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; and  

+ Attorney Docket No. 4218.391US146automatically communicating the one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device.






Claim 11:
A system comprising: 

+ at least one processor of a machine; and 

+ a memory storing instructions that, when executed by the at least one processor, cause the machine to perform operations comprising:  Attorney Docket No. 4218.391US148storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of 

+ generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages; 

+ communicating, from the server computer system to a first mobile device, interface information for each content collection of the first plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the first plurality of content collections, a second selectable queue request element associated with a second content collection within the first plurality of content collections, and a queue play element; 

+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating the one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; and 

+ automatically communicating the one or more content messages from the second 






Claim 20:
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 

+ storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time; 

+ generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages;  

+ Attorney Docket No. 4218.391US151communicating, from the server computer system to a first mobile device, interface information for each content collection of the first plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the first plurality of content collections, a second selectable queue request element associated with a second content collection within the 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 






+ communicating the one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; and 

+ automatically communicating the one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device.

Claims 2-6
Claims 10-14
Claims 12-16 respectively


As seen in the above table, the claims 1, 11 and 20 of the 987’ patent contain all the limitation of claims 1, 9 and 17 respectively of the instant application except for the limitation “communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of contentPRELIMINARY AMENDMENTPage 7Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.” Schileru provides a suggestion to one of ordinary skill in the art that at the time the invention was filed to have included the feature that would teach the limitation obvious (Schileru: see pars. 0076 and 0085; when a viewer selects a “play” button or a very first tag to start a published video, the tags in the table 240 are sequentially and automatically activated. See pars. 0078-0080 and Fig. 2F; a published video with different tags/segments representing portions of the published video in sequential order for playback. The view is required to view an advertisement directed by the tag 252 before the subsequent tags are activated or allowed to be selected. After the viewer views the advertisement for a predetermined time, e.g., 10 seconds, the tag 252 is activated to allow the playback to continue to the next tag 258. See par. 0094; when a tag is conditional that means a user has to do something to satisfy a condition embedded in the tag. For example, the condition for the tag is to request the viewer to watch a commercial video for 5 seconds. The tag is turned into unconditional after the commercial video is watched for more than 5 seconds so that the playback of the next tag will continue). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Schileru, Greenberg and Svendsen in front of them to include conditional tag associated with an advertisement as taught by Schileru with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide a creator the flexibility of using tags to control the access to certain portions of a source video (Schileru: see par. 0079).
This is a non-provisional obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims as mapped in the below table of U. S. Patent No. 10,795,533 B1 (hereinafter as 533’) in view of Schileru (US 2016/0322081) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

Instant application No. 16/948,189
US Patent 533’
Claim 1:

A method for network communication of image-based content collections, the method comprising:

+ communicating, from a server computer system to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 

+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information;


+ receiving, from the first mobile device, a second story queue request associated with 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 


















+ communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of content collections, wherein the trigger content collection is selected from content collections of thePRELIMINARY AMENDMENTPage 3 Serial Number: 16/948,189Dkt: 4218.391US3Filing Date: September 8, 2020plurality of content collections based on an advertising threshold.


A system comprising: 

+ a processor; and 

+ a memory storing instructions that, when executed by the processor, configure the processor to perform operations comprising: 


+ communicating, to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the plurality of content collections, and a queue play element; 



+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 


+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 


+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 


+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 














+ communicating one or more advertising elements for presentation on the first mobilePRELIMINARY AMENDMENTPage 5Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020device following presentation of a trigger content collection of the plurality of content collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.

Claim 17:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to perform operations comprising: 

+ communicating, to a first mobile device, interface information for each content collection of a plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the plurality of content collections, a second selectable queue request element associated with a second content collection within the 


+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 

+ communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of contentPRELIMINARY AMENDMENTPage 7Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.



A method for network communication of image-based content collections, the method comprising: 

+ communicating, from a server computer system to a first mobile device, interface information for each content collection of a first plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the first plurality of content collections, a second selectable queue request element associated with a second content collection within the first plurality of content collections, and 


+ a queue play element; receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; and 

+ automatically communicating one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device, wherein the first content collection comprises a first set of content from a first set of content messages of the plurality of content messages, wherein the first set of content messages are received from a second mobile device associated with a second user account of the server computer system, wherein the first mobile device is associated with a first user account of the server computer system, wherein the first mobile device and the second mobile device are associated with the server computer system, andAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 16/431,303Dkt: 4218.391US2 Filing Date: June 4, 2019Title: CONTENT COLLECTION NAVIGATION QUEUEwherein the first set of content messages comprises all content messages received at the server computer system from the second mobile device within a story threshold time prior to receipt of the first story queue request at the server computer system.







system comprising: 

+ at least one processor of a machine; and

+ a memory storing instructions that, when executed by the at least one processor, cause the machine to perform operations comprising: 

+ communicating, from a server computer system comprising the memory and the at least one processor to a first mobile device, interface information for each content collection of a first plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the first plurality of content collections, a second selectable queue request element associated with a second content collection within the first plurality of content collections, and a queue play element; 

+ receiving, at the server computer system from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, at the server computer system from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, at the server computer system from the first mobile device, a playlist request AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 5Application Number: 16/431,303Dkt: 4218.391US2Filing Date: June 4, 2019Title: CONTENT COLLECTION NAVIGATION QUEUE associated with the queue play element within the interface information; 

+ communicating, by the server computer system, one or more content messages from the first content collection to the first mobile 

+ automatically communicating, by the server computer system, one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; 

+ receiving, from the first mobile device, a live autoforward communication associated with completion of an end presentation of a final content message from the second content collection at the first mobile device; and 

+ automatically communicating a first live content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the live autoforward communication.





Claim 17:
A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to perform operations comprising: 


+ communicating, from a server computer system to a first mobile device, interface information for each content collection of a first plurality of content collections, the interface information including a first selectable queue request element associated with a first content collection within the first 

+ receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information; 

+ receiving, from the first mobile device, a playlist request associated with the queue play element within the interface information; 

+ communicating the one or more content messages from the first content collection to the first mobile device for display on the first mobile device in response to the playlist request; 

+ automatically communicating the one or more content messages from the second content collection to the first mobile device for automatic display on the first mobile device; and 

+ communicating one or more advertising elements for presentation on the first mobile device prior to automatic display of the second content collection.


Claims 2-3 respectively
Claims 10-14
Claims 10-14 respectively


communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of contentPRELIMINARY AMENDMENTPage 7Serial Number: 16/948,189Dkt: 4218.391US3 Filing Date: September 8, 2020collections, wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.” Schileru provides a suggestion to one of ordinary skill in the art that at the time the invention was filed to have included the feature that would teach the limitation obvious (Schileru: see pars. 0076 and 0085; when a viewer selects a “play” button or a very first tag to start a published video, the tags in the table 240 are sequentially and automatically activated. See pars. 0078-0080 and Fig. 2F; a published video with different tags/segments representing portions of the published video in sequential order for playback. The view is required to view an advertisement directed by the tag 252 before the subsequent tags are activated or allowed to be selected. After the viewer views the advertisement for a predetermined time, e.g., 10 seconds, the tag 252 is activated to allow the playback to continue to the next tag 258. See par. 0094; when a tag is conditional that means a user has to do something to satisfy a condition embedded in the tag. For example, the condition for the tag is to request the viewer to watch a commercial video for 5 seconds. The tag is turned into unconditional after the commercial video is watched for more than 5 seconds so that the playback of the next tag will continue). Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Schileru, Greenberg and Svendsen in front of them to include conditional tag associated with an advertisement as taught by Schileru with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide a creator the flexibility of using tags to control the access to certain portions of a source video (Schileru: see par. 0079).
provisional obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 9-11, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg (“Greenberg,” US 2011/0191684), published on August 4, 2011 in view of Svendsen et al. (“Svendsen,” US 2009/0265418), published on October 22, 2009 and  further in view of Schileru (“Schileru,” US 2016/0322081), filed on April 30, 2015.
Regarding claim 1, Greenberg teaches a method for network communication of image-based content collections, the method comprising: 
Greenberg: see par. 0053 and Fig. 1; Gui 100 displays a plurality of entry 120 representing videos from various websites), the interface information including a first selectable queue request element associated with a first content [collection] within the plurality of content [collections] (Greenberg: see par. 0053 and Fig. 1; each entry 120 includes a selectable control interface 160. Note: the add to playlist control interface 160 associated with Title 2 video can be interpreted as a first selectable queue request element), a second selectable queue request element associated with a second content [collection] within the plurality of content [collections] (Greenberg: see par. 0053 and Fig. 1; each entry 120 includes a selectable control interface 160. Note: the add to playlist control interface 160 associated with Title 5 video can be interpreted as a second selectable queue request element), and a queue play element (Greenberg: see par. 0054, Fig. 1 and Fig. 6; when the play button is activated, either from GUI 100 or GUI 600, execution of the sequential play is automatic); 
	receiving, from the first mobile device, a first story queue request associated with the first selectable queue request element within the interface information (Greenberg: see par. 0053 and Fig. 1; each entry 120 includes a selectable control interface 160 that when activated, such as by clicking, adds the video associated with the entry 120 to the play list 170. Note: clicking add to playlist control interface associated with Title 2 video can be interpreted as a first story queue request); 
	receiving, from the first mobile device, a second story queue request associated with the second selectable queue request element within the interface information (Greenberg: see par. 0053 and Fig. 1; each entry 120 includes a selectable control interface 160 that when activated, such as by clicking, adds the video associated with the entry 120 to the play list 170. Note: clicking add to playlist control interface associated with Title 5 video can be interpreted as a second story queue request);
(Greenberg: see par. 0054, Fig. 1 and Fig. 6; execution of the playlist can be activated on the GUI 100, through one or more play buttons controls); 
	communicating one or more content messages from the first content [collection] to the first mobile device for display on the first mobile device in response to the playlist request (Greenberg: see pars. 0074-0075 and Fig. 6; the playlist is displayed in sequential order in a single column; each entry 620 in the column representing a video the end-user has selected); automatically communicating one or more content messages from the second content [collection] to the first mobile device for automatic display on the first mobile device (Greenberg: see pars. 0074-0075 and Fig. 6; the playlist is displayed in sequential order in a single column; each entry 620 in the column representing a video the end-user has selected); and 
	communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the plurality of content collections (Greenberg: see par. 0075 and Fig. 6; activation of play icon or button 660 causes the list to be played in the final sequence shown in the GUI 600. GUI 600 also features an advertiser supplied video 670, which can be played in the browser window), [wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold].  
	Greenberg does not explicitly teach communicate, from a server computer system to a first mobile device, interface information for each content collection of a plurality of content collections; and wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.
	However Svendsen teaches a method for sharing media collections between users. Svendsen further teaches communicate, from a server computer system to a first mobile device, (Svendsen: see par. 0073 and Fig. 12; navigation area 42 includes a shared collections section 46 for displaying identifiers of a number of shared media collections that are shared with the user. In this example, identifiers are usernames of other users, e.g. user B, user C, and user D, that have shared their media collections with the user).
	Both references are in the same field of endeavor of generating a playlist from media items. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Svendsen and Greenberg in front of them to include the displaying of shared media collections for aggregation with local media collection and generating a playlist as taught by Svendsen with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide an improved system and method for sharing media collections (Svendsen: see par. 0003).
	Greenberg further teaches that activation of play icon causes the list to be played as well as advertisement1 video (Greenberg: see par. 0075 and Fig. 6).
	Greenberg and Svendsen teach all the limitations above but do not explicitly teach
wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold.
	However Schileru teaches a method for segmenting videos where the segmented videos may be shared with another user or among a circle of contacts over a data network; wherein the trigger content collection is selected from content collections of the plurality of content collections based on an advertising threshold (Schileru: see pars. 0076 and 0085; when a viewer selects a “play” button or a very first tag to start a published video, the tags in the table 240 are sequentially and automatically activated. See pars. 0078-0080 and Fig. 2F; a published video with different tags/segments representing portions of the published video in sequential order for playback. The view is required to view an advertisement directed by the tag 252 before the subsequent tags are activated or allowed to be selected. After the viewer views the advertisement for a predetermined time, e.g., 10 seconds, the tag 252 is activated to allow the playback to continue to the next tag 258. See par. 0094; when a tag is conditional that means a user has to do something to satisfy a condition embedded in the tag. For example, the condition for the tag is to request the viewer to watch a commercial video for 5 seconds. The tag is turned into unconditional after the commercial video is watched for more than 5 seconds so that the playback of the next tag will continue).
	All references are in the same field of endeavor of playing media items. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Schileru, Greenberg and Svendsen in front of them to include the playback of segmented videos as taught by Schileru with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide a creator the flexibility of using tags to control the access to certain portions of a source video (Schileru: see par. 0079).
Regarding claim 2, Greenberg, Svendsen and Schileru teach the method of claim 1,
Greenberg, Svendsen and Schileru further teach wherein the first content collection comprises a first set of content from a first set of content messages of the plurality of content messages (Svendsen: see part. 0005; the shared media collections are media collections shared by other users having a direct relationship with the first user in the social network of the first user. See par. 0028; the shared media collections are either local or aggregate media collections of one or more other user that have been shared with the user. See pars. 0035-0036; messages to share media collections are sent between devices), wherein the first set of content messages are received from a second mobile device associated with a second user account of the server computer system (Svendsen: see par. 0073 and Fig. 12; shared media collections from other users are presented. See par. 0024; management functions operates to manage the user accounts database 22), wherein the first mobile device is associated with a first user account of the server computer system, and wherein the first mobile device and the second mobile device are associated with the server computer system (Svendsen: see par. 0024; the management function 20 may operate to collect media collection information from each of the user devices 14-1 through 14-N. The media collection information for each of the users 16-1 through 16-N may be stored in corresponding user accounts in the user accounts database 22. The user accounts database 22 generally operates to store a user account for each of the users 16-1 through 16-N, or alternatively each of the user devices 14-1 through 14-N. The users 16-1 through 16-N may be required to establish user accounts at the central server 12).
Regarding claim 3, Greenberg, Svendsen and Schileru teach the method of claim 2,
Greenberg, Svendsen and Schileru further teach wherein the server computer system makes the first content collection selectable for the first user account via the first story queue request based on an association between the first user account and the second user account (Svendsen: see par. 0073 and Fig. 12; check boxes 48-1, 48-2, and 48-3 are presented in association with the identifiers of the shared media collections and enable the user to select one or more of the shared media collections to aggregate with the user’s local media collection. In this example, the user has selected the shared media collections for users B and C for aggregation with the user’s own local media collection. Greenberg: see par. 0053 and Fig. 1; each entry 120 includes a selectable control interface 160 that when activated, such as by clicking, adds the video associated with the entry 120 to the play list 170. Note: clicking add to playlist control interface associated with Title 5 video can be interpreted as a second story queue request).
Regarding claim 6, Greenberg, Svendsen and Schileru teach the method of claim 1,
Greenberg, Svendsen and Schileru further teach wherein the plurality of content collections comprises content collections from a plurality of friend accounts associated with the first mobile device (Svendsen: see par. 0073 and Fig. 12; navigation area 42 includes a shared collections section 46 for displaying identifiers of a number of shared media collections that are shared with the user. In this example, identifiers are usernames of other users, e.g. user B, user C, and user D, that have shared their media collections with the user).  
Regarding claims 9-11, claims 9-11 are directed to a system for executing the method as claimed in claims 1-3, respectively. Claims 9-11 are similar scope to claims 1-3, respectively and are therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to a system for executing the method as claimed in claim 6. Claim 14 is similar scope to claim 6 and is therefore rejected under similar rationale.
Regarding claims 17-19, claims 17-19 are directed to a non-transitory computer-readable storage medium for executing the method as claimed in claims 1-3, respectively. Claims 17-19 are similar scope to claims 1-3, respectively and are therefore rejected under similar rationale.

Claims 4-5, 7-8, 12-13, 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, Svendsen and Schileru as applied to claim 1 above and further in view of Paglia et al. (“Paglia,” US 2017/0103783), filed on October 7, 2015.
Regarding claim 4, Greenberg, Svendsen and Schileru teach the method of claim 2,
	Greenberg, Svendsen and Schileru do not explicitly teach wherein the first set of content messages comprises all content messages received at the server computer system from the second mobile device within a story threshold time prior to receipt of the first story queue request at the server computer system.
	However Paglia teaches wherein the first set of content messages comprises all content messages received at the server computer system from the second mobile device within a story threshold time prior to receipt of the first story queue request at the server computer system (Paglia: see par. 0055; the storylines corresponding to the visual representations 210a-210b can include any storyline associated with a user of the client device, one or more storylines associated with one or more contacts of the user. The storylines can include one or more storylines that have been updated during a given period of time, such as last hour, last three hours, last week, etc.).  
	All references are in the same field of endeavor of playing media items. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Paglia, Greenberg, Svendsen and Schileru in front of them to include the method for adding video content to a storyline as taught by Paglia with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide a storyline application that allows a user to capture short videos as part of a storyline and to share content of these storylines in real-time (Paglia: see par. 0019).
Regarding claim 5, Greenberg, Svendsen, Schileru and Paglia teach the method of claim 4,
	Greenberg, Svendsen, Schileru and Paglia further teach wherein the story threshold time is 24 hours (Paglia: see par. 0055; the storylines corresponding to the visual representations 210a-210b can include any storyline associated with a user of the client device, one or more storylines associated with one or more contacts of the user. The storylines can include one or more storylines that have been updated during a given period of time, such as last hour, last three hours, last week, etc.). 
	Thus combining Greenberg, Svendsen, Schileru and Paglia would teach the limitations of claim 5 obvious for the same rationale as set forth in claim 4.
Regarding claim 7, Greenberg, Svendsen and Schileru teach the method of claim 1,
	Greenberg, Svendsen and Schileru do not explicitly teach: receiving, from the first mobile device, a live autoforward communication associated with completion of an end presentation of a final content message from the second content collection at the first mobile device; and automatically communicating a first live content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the live autoforward communication.
	However Paglia teaches: receiving, from the first mobile device, a live autoforward communication associated with completion of an end presentation of a final content message from the second content collection at the first mobile device (Paglia: see par. 0090; the processing device can receive a user selection of a storyline on the home scree UI, and can play video clips of the selected storyline in the storyline content UI. The video clips can be played sequentially, automatically one after another, using the order in which the video clips were created or uploaded); and automatically communicating a first live content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the live autoforward communication (Paglia: see par. 0091; a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically in a sequential order).  	
	All references are in the same field of endeavor of playing media items. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Paglia, Greenberg, Svendsen and Schileru in front of them to include the method for adding video content to a storyline as taught by Paglia with the method of aggregating videos from multiple websites as disclosed by Greenberg to provide a storyline application that allows a user to capture short videos as part of a storyline and to share content of these storylines in real-time (Paglia: see par. 0019).
Regarding claim 8, Greenberg, Svendsen, Schileru and Paglia teach the method of claim 7,
	Greenberg, Svendsen, Schileru and Paglia further teach: receiving, at the server computer system, a second plurality of content messages (Paglia: see par. 0019; providing a storyline application that allows a user to capture short videos as part of a storyline and to share content of these storylines in real-time); receiving, at the server computer system via a curation tool, selection of live media content from the second plurality of content messages for the first live content collection (Paglia: see par. 0020; a user can create a new storyline at any time and/or add new video clips to an existing storyline at any time); and periodically updating the live media content of the first live content collection using the curation tool (Paglia: see par. 0020; when a storyline is playing, the clips from this storyline can be played sequentially based on the time they were captured and/or added to the storyline. See par. 0021; when a follower checks the updates for the storylines being followed, new video clips, which have been added to the storyline since the last time the follower checked the updates, can be played sequentially to the follower).  
	
Regarding claims 12-13, claims 12-13 are directed to a system for executing the method as claimed in claims 4-5, respectively. Claims 12-13 are similar scope to claims 4-5, respectively and are therefore rejected under similar rationale.
Regarding claims 15-16, claims 15-16 are directed to a system for executing the method as claimed in claims 7-8, respectively. Claims 15-16 are similar scope to claims 7-8, respectively and are therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a non-transitory computer-readable storage medium for executing the method as claimed in claim 4. Claim 20 is similar scope to claim 4 and is therefore rejected under similar rationale.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example: McEnroe (US 2007/0180057) – various techniques for creating a play list that defines an order in which video media programs are to be presented.
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-97829782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174